DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the phrase “measured by the inverter” in para 0101, 0106, 0107, 0109,-0113, 0117, 0121 needs to be re-written as “electric currents generated by the inverter”. Examiner believes that the inverter generates the current instead of measuring. Appropriate correction is required.

Claim Objections
Claims 2, 5, 6, 7, 10, 13-15, 17, and 19 are objected to because of the following informalities: the phrase “electric currents measured by the inverter” needs to be re-written as “electric currents generated by the inverter”. Examiner believes that the inverter generates the current instead of measuring. Appropriate correction is required.


CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control unit” in claims 1 and 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “at a speed greater than 80krpm” includes speed up to undefined speed. The specification includes no description of obtaining such a speed.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gentle" and “steep” in claims 9 and 16 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests applicant to modify the claim languages accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nashiki US Pub. No. 2008/0129243 A1

Regarding claim 1, Nashiki discloses
 A motor driving apparatus (See Fig. 28, item CS1), comprising: an inverter (Item 59G) that drives a motor (Item 110) (See para 0651); and a control unit (Everything in Fig. 28 except items 59G and 110) that outputs a PWM signal for controlling operations of a switching element (“Power transistor elements”) included in the inverter (See para 0668), wherein the control unit determines an inductance parameter used to calculate a speed command value (ws) for determining a duty ratio of the PWM signal (See para 0045, 0763, 0764, and 0768. It should be noted that the rotational speed is based on duty ratio. Para 0768 clearly discloses estimation of the rotational speed is based on a value of the inductance parameter. As a result, duty ratio is a function of the inductance parameter), and the control unit corrects a size of the determined inductance parameter, on the basis of whether the motor is being accelerated. (See para 0161, 0162, 0663-0668. Fig. 2 shows a decrease in an inductance when the rated current increases which denotes the motor is accelerated. The relationship between the armature current and the acceleration is mentioned in para 0661. Also, Fig. 28 has a feedback system where the values of the feedback system are inherently used to calculate the duty ratio by using Vd* and Vq*)

Regarding claim 2, Nashiki discloses
, wherein the control unit determines whether the motor is being accelerated, on the basis of a change in electric currents measured by the inverter, and wherein, when the motor is being accelerated, the control unit reduces a size of the inductance parameter. (See para 0756, 0758, and 0761-0763. Para 0161 discloses reducing a size of the inductance with increase in current which denotes the motor being accelerated as shown in para 0661)  

Regarding claim 3, Nashiki discloses
, wherein the control unit reduces a size of the inductance parameter using a predetermined correction ratio, and24Attorney Docket No.: 44118-0106US1 Client Ref.: LEP180077PCT/US; 17HAC037PC02US01the correction ratio is determined on the basis of a change in speeds of the motor. (See para 0161, 0162, and 0661. Para 0661 discloses excessive high armature current is a result of acceleration or change in speed of the motor. The predetermined correction ratio is shown in Fig. 2)  

Regarding claim 4, Nashiki discloses
, wherein the control unit corrects a size of the inductance parameter in inverse proportion to a change in speeds of the motor. (See para 0763 and 0766. Here change in angle corresponds to change in speed as mentioned in 0808-0810. In equations 114-116, the inductance is an inverse proportion to the rotational position because of cosine)  

Regarding claim 5, Nashiki discloses


Regarding claim 13, Nashiki discloses
A motor driving apparatus (See Fig. 28, item CS1), comprising:  27Attorney Docket No.: 44118-0106US1 Client Ref.: LEP180077PCT/US; 17HAC037PC02US01a motor (Item 110) that includes a stator (See Fig. 1, item 115) around which three-phase coils (Fig. 38, items N92-N94) are wound and that includes a rotor (Item 111) which is placed in the stator and which is rotated by a magnetic field (“magnetic flux”) generated in the three- phase coils (“Three-phase winding”) (See 0144, 0155, 0156, and 0158. Para 0305-0307 disclose how the magnetic flux is generated in U-phase, V-phase, and W-phase windings 151, 152, and 153); an inverter (Item 59G) that includes three-phase switching elements (Items N96, N9A, N97, N9B, N98 and N9C) which performs switch-on and switch-off operations to supply three-phase AC voltages to the three-phase coils and to cut off the three-phase AC voltages (See para 0040 and 0044); and a control unit (Everything in Fig. 28 except items 59G and 110) that outputs a PWM signal which controls operations of the three-phase switching elements (See para 0044 and 0045), 

Regarding claim 14, Nashiki discloses
, wherein the control unit determines an inductance parameter for calculating a speed command value (ws) on the basis of sizes of electric currents measured by the inverter, and wherein, when the motor is being accelerated, the control unit makes a correction by reducing a size of the determined inductance parameter. (See para 0756, 0758, and 0761-0763. Para 0161 discloses reducing a size of the inductance with increase in current which denotes the motor being accelerated as shown in para 0661)  

Regarding claim 15, Nashiki discloses


Regarding claims 6 and 17, Nashiki discloses
, wherein the control unit comprises: a current command generator (Items 594, 595, and 133) that generates a current command value (id* and iq*) using a speed command value (Output of item 594) calculated on the basis of a command speed (w*) and on the basis of a present speed (ws) of the motor (See para 0024), a voltage command generator (Items 134, 135, 598, 599, 136, 137, 59A, and 59E) that generates a voltage command value (Vd* or Vq*) on the basis of the current command value and on the basis of electric currents (iu and iw are inputted to items 59A and 59B) measured by the inverter (See para 0024-0040), a PWM generator (Item 59F) that outputs the PWM signal on the basis of the voltage command value and on the basis of an electrical angle position (θsr) of the motor, and  29Attorney Docket No.: 44118-0106US1Client Ref.: LEP180077PCT/US; 17HAC037PC02US01a sensorless controller (Item 59S) that calculates the present speed (ws) and the electrical angle position of the motor on the basis of a 

Regarding claim 18, Nashiki discloses
, wherein the sensorless controller corrects a size of the inductance parameter in inverse proportion to a change in speeds of the motor. (See para 0763 and 0766. Here change in angle corresponds to change in speed as mentioned in 0808-0810. In equations 114-116, the inductance is an inverse proportion to the rotational position because of cosine)  

Regarding claim 7, Nashiki discloses
, wherein the sensorless controller determines the inductance parameter corresponding to sizes of electric currents measured by the inverter using a prestored regression equation or table, the sensorless controller determines whether the motor is being accelerated, on the basis of a change in electric currents measured by the inverter, and when the motor is being accelerated, the sensorless controller reduces a size of the inductance parameter. (See para 0756, 0758, and 0761-0763. Para 0161 discloses reducing a size of the inductance with increase in current which denotes the motor being accelerated as shown in para 0661. Fig. 2 shows a table of inductance vs rated current. Here acceleration denotes a gradient of changes of speed. It should be noted that Fig. 2 shows a non-linear relationship between the inductance and the rated current)  
 
Regarding claim 8, Nashiki discloses
, wherein the sensorless controller corrects a size of the inductance parameter in inverse proportion to a gradient of changes in speeds of the motor. (See para 0763 and 0766. Here change in angle corresponds to change in speed as mentioned in 0808-0810. In equations 114-116, the inductance is an inverse proportion to the rotational position because of cosine. Also, para 0161 discloses reducing a size of the inductance with increase in current which denotes the motor being accelerated as shown in para 0661. Fig. 2 shows a table of inductance vs rated current. Here acceleration denotes a gradient of changes of speed. It should be noted that Fig. 2 shows a non-linear relationship between the inductance and the rated current)  

Regarding claim 9 and 16, Nashiki discloses
, wherein, when the gradient of changes in speeds becomes steep (112b), the sensorless controller reduces a size of the inductance parameter, and when the gradient of changes in speeds becomes gentle (112b), the sensorless controller increases a size of the inductance parameter. (Para 0161 discloses reducing size of the inductance parameter based on the armature current which is a function of acceleration. The acceleration is change in speeds by definition. Also, the bold portion has not been considered because the broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki US Pub. No. 2008/0129243 A1.

Regarding claims 10 and 19, Nashiki discloses
, wherein the sensorless controller calculates an active flux vector (ψa) using a q-axis current vector (iq) extracted from electric currents measured by the inverter and using the inductance parameter (Ld), and the sensorless controller calculates the present speed and the electrical angle position of the motor on the basis of an angle between the active flux vector and a d-axis (Fig. 19 shows angle between d axis and ψa). (See pare 0569 and 0570. Nashiki does not explicitly say “calculates the present speed and the electrical angle position”. However, it would have been obvious to one having 

Regarding claims 12 and 20, Nashiki discloses
, wherein the control unit corrects a size of the inductance parameter such that the motor is driven at a speed greater than 80krpm (112a). (Fig. 2 shows a size of the inductance parameter. See para 0161. Fig. 22 also discloses operation of the motor in rpm. Nashiki does not explicitly say “such that the motor is driven at a speed greater than 80krpm”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to drive the motor at a speed greater than 80krpm because it allows to perform the field weakening control so as to implement the constant output control of the target motor. See para 0602 and 0603)

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
(Examiner also suggests applicant to review FUKUMARU et al. US 2014/0049202 A1 before making any amendments. FUKUMARU et al. also discloses calculating inductance using MTPA. The speed (west) is also based on LMTPA. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846